Citation Nr: 1131624	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from November 1983 to November 2003.  His decorations, medals, badges, citations, and campaign ribbons include the Kosovo Campaign Medal with one Bronze Star, Southwest Asia Service Medal with one Bronze Star; Kuwait Liberation Medals (Kuwait and Saudi Arabian Governments ); and Air Force Outstanding Unit Award with Valor with 9 Oak Leaf Clusters.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.  

This issue was initially before the Board in May 2011 when the Board remanded the case for additional evidentiary development.  The case is now ready to be adjudicated.  


FINDING OF FACT

Hearing loss disability is not shown.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may in-service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 510, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA treatment records.  Moreover, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in March 2011.  Next, a specific VA medical opinion was obtained in May 2011.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim of service connection for bilateral hearing loss.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Law and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease, including sensorineural hearing loss, at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  For VA disability purposes, the determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)





Analysis 

A review of the Veteran's service treatment records shows that upon enlistment into service in January 1983, his ears and eardrums were noted to be normal.  The Veteran's bilateral hearing was normal throughout his entire period of service.  Due to the extensive audiograms of record, the Board has included the Veteran's entrance audiogram and a sampling of audiograms throughout the years, to include the Veteran's last four years of service. 

An audiogram was conducted in January 1983 with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
5
5

The January 1983 evaluation revealed that the Veteran did not have any hearing loss for VA purposes at that time.

July 1992 and November 1993 examinations showed no hearing loss or problems with the Veteran's ears.  A hearing conservation was conducted in August 1997 and the Veteran noted no hearing loss or complaints regarding his ears.  He also noted that he uses foam plugs to protect his hearing.  

An audiogram was conducted in August 1998 with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
0
0
0
0

The August 1998 evaluation revealed that the Veteran did not have any hearing loss for VA purposes at that time.

An audiogram was conducted in July 1992 with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
0
0

The July 1992 evaluation revealed that the Veteran did not have any hearing loss for VA purposes at that time.

An audiogram was conducted in September 2000 with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
5
10
LEFT
0
-5
-5
0
5

The September 2000 evaluation revealed that the Veteran did not have any hearing loss for VA purposes at that time.

An audiogram was conducted in August 2001 with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
10
0
0
5
10

The August 2001 evaluation revealed that the Veteran did not have any hearing loss for VA purposes at that time.




An audiogram was conducted in July 2002 with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
0
-5
5
10

The July 2002 evaluation revealed that the Veteran did not have any hearing loss for VA purposes at that time.

A separation audiogram was conducted in September 2003 with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
10
LEFT
15
0
5
0
10

The September 2003 evaluation revealed that the Veteran did not have any hearing loss for VA purposes at that time.

Upon separation from service in November 2003 the Veteran reported subjective problems hearing conversational speech.  The examiner noted that the screening audiogram was unremarkable.  This was the first time the Veteran reported any hearing problems throughout his period of service. 

The Veteran does not have a current diagnosis of bilateral hearing loss as defined by VA regulation.  A medical examination conducted by the VA in September 2008 shows that the Veteran had hearing within normal limits.  The May 2011 VA examination shows that the Veteran's hearing is within normal limits with mild sensorineural hearing loss in the left ear from 4k Hz- 8K Hz.  The examiner's diagnosis was that the Veteran's hearing was within normal limits for rating purposes bilaterally.  

As there is no current diagnosis, the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges the Veteran's contention that he has hearing loss and notes that he is capable of reporting his personal observations concerning his diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person without medical training, the Veteran is not qualified to determine whether he has sufficient hearing impairment to qualify as a disability for VA compensation purposes, particularly in a case such as this, where specific valid audiological testing showed no hearing loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Consequently, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss, and the benefit-of-the-doubt is not applicable.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


